Citation Nr: 1001513	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-24 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for degenerative changes of 
lumbar spine with disc bulges at L4-L5 and L5-S1 with chronic 
lumbago.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 29, 1998 to 
August 25, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The claims folder contains a Veteran's Application for 
Compensation and/or Pension dated May 2006.  In it the 
Veteran responded affirmatively to the question, "Have you 
claimed or are you receiving disability benefits from the 
Social Security administration (SSA)?"  While SSA records 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 
(1991).  The possibility that SSA records could contain 
evidence relevant to the claim cannot be foreclosed absent a 
review of those records.  Quartuccio v. Principi, 16 Vet. 
App. 183, 188 (2002).  Hence, when VA is put on notice of the 
existence of SSA records, as here, it must seek to obtain 
those records before proceeding with the appeal.  See 
Murincsak, supra; also, Lind v. Principi, 3 Vet. App. 493, 
494 (1992).  The RO/AMC should obtain and associate with the 
claims folder records pertinent to the appellant's claim for 
SSA disability benefits as well as the medical records relied 
upon concerning that claim, and follow the current procedures 
prescribed in 38 C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.

Moreover, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002).  The evidence of a link between current 
disability and service must be competent.  Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003). 

VA and private treatment records reflect that the Veteran 
currently has a low back disorder.  A September 2004 VA 
computerized tomography (CT) scan revealed bulging discs at 
L4-S1and suspected degenerative changes.  A March 1998 
examination for enlistment in service revealed scoliosis to 
the left 20 degrees, which was not considered disabling or 
disqualifying.  Service treatment records show that in June 
1998 the Veteran complained of low back pain for the past 
week.  He was examined and given an assessment of low back 
pain.  Under these circumstances, an examination is needed to 
determine whether the Veteran's current claimed low back 
disorder is related to his period of active service or 
whether the current disorder is symptomatic of his pre-
existing spine disorder (scoliosis) and was aggravated during 
active service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2009). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain from SSA the 
records pertinent to the appellant's 
claim for disability benefits as well as 
the medical records relied upon 
concerning that claim.  

2.  Afford the Veteran a VA examination 
to identify all current disability 
underlying his current complaints of low 
back pain; and to determine whether it is 
at least as likely as not (50 percent 
probability or more) that any such 
disability is related to or was 
aggravated by service.

The Veteran's claims folder, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the Veteran, and the examination 
report should note review of the claims 
folder.

All appropriate tests, including x-rays, 
should be conducted.  The examiner should 
reconcile any opinion with the service 
treatment records discussed above, the 
September 1998 VA examination report, the 
April 1999 report by Dr. Morales noting 
low back pain, a May 2000 report by Dr. 
King noting neck and back pain with x-
rays and magnetic resonance imaging 
reflecting thoracic scoliosis, and a 
December 2000 magnetic resonance imaging 
revealing a disc bulge at L5-S1.  The 
examiner should provide a rationale for 
any opinion reached.

3.  After ensuring that the requested 
actions are completed, the RO/AMC should 
re-adjudicate the claim on appeal.  The 
RO/AMC must also ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2009); and Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  If the benefit sought is 
not fully granted, the RO/AMC must furnish 
a supplemental statement of the case, 
before the claims folder is returned to 
the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action 




must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


